                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  COLUMBIA DIVISION


 JOHN HAMBRIGHT, II                                 )
 #567780,                                           )
                                                    )
         Petitioner,                                )
                                                    )           NO. 1:20-cv-00083
 v.                                                 )
                                                    )           JUDGE CAMPBELL
 WARDEN SHAWN PHILLIPS,                             )
                                                    )
         Respondent                                 )

                       MEMORANDUM AND ORDER TO SHOW CAUSE
        Petitioner filed a pro se Petition for the Writ of Habeas Corpus under 28 U.S.C. § 2254 and

an Application to Proceed in Forma Pauperis (IFP). (Doc. Nos. 1, 2.) He has now submitted the

proper support for his IFP Application. (Doc. No. 6.) Because it appears from his submissions that

Petitioner lacks sufficient funds to pay the filing fee in this case, his IFP Application (Doc. No. 2)

is GRANTED. Accordingly, the Petition is before the Court for initial review pursuant to Rule 4

of the Rules Governing Section 2254 Cases in the United States District Courts (“Habeas Rules”).

        Under Habeas Rule 4, the Court must dismiss the Petition “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief.” See also Crump v.

Lafler, 657 F.3d 393, 396 n.2 (6th Cir. 2011) (citing McFarland v. Scott, 512 U.S. 849, 856 (1994))

(“If the court determines that the petitioner is not entitled to relief, the court shall summarily

dismiss the petition.”). Here, the face of the Petition reflects that it is not timely.

        There is a one-year statute of limitations for filing a federal habeas corpus petition. 28

U.S.C. § 2244(d)(1). This period begins to run “from the latest of” the following four dates:

        (A) the date on which the judgment became final by the conclusion of direct review
        or the expiration of the time for seeking such review;




      Case 1:20-cv-00083 Document 7 Filed 01/22/21 Page 1 of 4 PageID #: 30
        (B) the date on which the impediment to filing an application created by State action
        in violation of the Constitution or laws of the United States is removed, if the
        applicant was prevented from filing by such State action;
        (C) the date on which the constitutional right asserted was initially recognized by
        the Supreme Court, if the right has been newly recognized by the Supreme Court
        and made retroactively applicable to cases on collateral review; or
        (D) the date on which the factual predicate of the claim or claims presented could
        have been discovered through the exercise of due diligence.

Id. § 2244(d)(1)(A)–(D). It appears from the face of the Petition that the challenge to Petitioner’s

2016 conviction, which he did not appeal or challenge through state post-conviction procedures,

is untimely under this standard.

        The “one-year limitations period is not a jurisdictional bar and is subject to equitable tolling

in certain instances.” Ata v. Scutt, 622 F.3d 736, 741 (6th Cir. 2011) (citing Holland v. Florida,

560 U.S. 631, 645 (2010)). Equitable tolling is “a doctrine that ‘allows courts to toll a statute of

limitations when a litigant’s failure to meet a legally-mandated deadline unavoidably arose from

circumstances beyond that litigant’s control.’” Hall v. Warden, Lebanon Corr. Inst., 662 F.3d 745,

749 (6th Cir. 2011) (quoting Robertson v. Simpson, 624 F.3d 781, 783 (6th Cir. 2010)). The

doctrine of equitable tolling is applied “sparingly.” Id. (quoting Robertson v. Simpson, 624 F.3d at

784). A petitioner seeking equitable tolling bears the burden of establishing “(1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way” and

prevented timely filing. Holland, 560 U.S. at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408,

418 (2005)); Ata, 662 F.3d at 741 (citing Griffin v. Rogers, 308 F.3d 647, 653 (6th Cir. 2002))

(“[T]he petitioner bears the ultimate burden of persuading the court that he or she is entitled to

equitable tolling.”).

        Petitioner asserts that he just became aware of his right to challenge his conviction. (Doc.

No. 1 at 14.) But the law is clear that a prisoner’s lack of actual knowledge about available legal

remedies or the time limits for pursuing them is not a sufficient basis for equitable tolling. Allen v.

                                                   2

      Case 1:20-cv-00083 Document 7 Filed 01/22/21 Page 2 of 4 PageID #: 31
Yukins, 366 F.3d 396, 403 (6th Cir. 2004) (lack of actual knowledge of § 2244 deadline insufficient

to toll); Reed v. United States, 13 F. App’x 311, 313 (6th Cir. 2001) (holding that “ignorance about

filing a § 2255 motion did not toll the limitations period”); Clinton v. Bauman, No. 10-11528, 2011

WL 282384 (E.D. Mich. Jan. 25, 2011) (ignorance of state post-conviction remedies did not

warrant tolling); Williams v. Warden of Lieber Corr. Inst., No. 0:12-1705, 2013 WL 1857268

(D.S.C. May 2, 2013) (petitioner’s unawareness that he could file a federal habeas petition not

grounds for equitable tolling). Petitioner’s claim that his counsel was ineffective does not change

that circumstance, because ignorance of the available remedies does not warrant equitable tolling

even when it is the result of lack of advice from counsel: “[i]nsufficient legal advice is not enough

to support equitable tolling in the Sixth Circuit.” Steward v. Moore, 555 F. Supp. 2d 858, 872

(N.D. Ohio 2008) (citing Jurado v. Burt, 337 F.3d 638, 644–45 (6th Cir. 2003)). Accordingly,

Petitioner must show cause why his Petition should not be dismissed as untimely.

       Moreover, a cursory review of the Petition reveals that Petitioner has not alleged sufficient

facts to state a viable claim for habeas relief. His entire statement in support of his claim for

ineffective assistance of counsel is that he “was appointed a public defender that [he] didn’t get to

meet or speak to until the day of [his] settlement date in court.” (Doc. No. 1 at 6.) But to prevail

on a federal claim of ineffective assistance, a petitioner must establish (1) that counsel’s

performance was objectively deficient, and (2) that the deficiency prejudiced the petitioner so as

to render the proceeding fundamentally unfair. Strickland v. Washington, 466 U.S. 668, 687

(1984); Lockhart v. Fretwell, 506 U.S. 364, 372 (1993). When a petitioner claims that “ineffective

assistance led to the improvident acceptance of a guilty plea,” the prejudice prong of Strickland

requires him to “show ‘that there is a reasonable probability that, but for counsel’s errors, [the

defendant] would not have pleaded guilty and would have insisted on going to trial.’” Lafler v.



                                                 3

     Case 1:20-cv-00083 Document 7 Filed 01/22/21 Page 3 of 4 PageID #: 32
Cooper, 566 U.S. 156, 163 (2012). Accordingly, to proceed with his claim for ineffective

assistance, Petitioner must identify what actions counsel took or failed to take that he asserts were

objectively deficient and must explain how that deficiency prejudiced his case. The current

Petition fails to meet that standard.

        To correct these deficiencies, Petitioner MUST submit an amended petition, within 30

days of entry of this Order, in which he (1) more clearly sets forth the facts underlying his

ineffective-assistance claim and (2) provides the full extent of his explanation for why his Petition

should not be dismissed as untimely. The Clerk is DIRECTED to send Petitioner a new blank

form Petition Under 29 U.S.C. § 2254 For Writ of Habeas Corpus By A Person In State Custody

(http://www.tnmd.uscourts.gov/files/relief_petition.pdf).      The amended petition must be

typewritten or neatly printed, with a 1-inch blank margin on each page, and each claim must be

clearly and separately numbered. Petitioner’s submission must reflect the docket number assigned

to this matter (1:20-cv-00083). The amended petition will be the only petition reviewed by the

Court or (if it survives initial review) answered by Respondent, so Petitioner MUST make sure

that it coherently identifies all of his grounds for relief.

        Petitioner is cautioned that if he fails to comply with the instructions of the Court within

the specified time, or to advise the court promptly of any change of address, this action may be

dismissed for failure to comply with the instructions of the court and for want of prosecution. Fed.

R. Civ. P. 41(b).

        It is so ORDERED.

                                                         ____________________________________
                                                         WILLIAM L. CAMPBELL, JR.
                                                         UNITED STATES DISTRICT JUDGE




                                                    4

      Case 1:20-cv-00083 Document 7 Filed 01/22/21 Page 4 of 4 PageID #: 33
